Citation Nr: 0637915	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-42 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility to enroll in the Department of Veterans Affairs 
(VA) healthcare system.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of a 
Department of Veterans Affairs medical center (VAMC) in Fort 
Harrison, Montana, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1. The veteran's application for enrollment in the VA 
healthcare system was received in September 2003 and the 
veteran was assigned to Priority Group 8.

2. The veteran does not have a service-connected disability 
or special eligibility attributes that qualify him for a 
higher priority group, nor has the veteran shown entitlement 
to an higher priority group due to the financial information 
he provided.


CONCLUSION OF LAW

The criteria for enrollment in and access to the VA 
healthcare system have not been met.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the VAMC's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contended that VA erred in its decision to deny 
him enrollment in the VA healthcare system based on his 
assignment to Priority Group 8.  The veteran argued that he 
was promised access to medical benefits when he entered 
service, and therefore, he is entitled to enrollment in the 
VA healthcare system.  The veteran also argued that his 
spouse's net worth should not be included when evaluating his 
financial information.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the 
VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36 (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not possess any of the 
enumerated priorities are assigned the lowest priority, 
Priority Group 8.  See 38 C.F.R. § 17.36(b).  In January 
2003, VA suspended new enrollment of veterans assigned to 
Priority Group 8 from the VA healthcare system if they were 
not enrolled on January 17, 2003.  See 38 C.F.R. § 
17.36(c)(2).  See also 68 Fed. Reg. 2670-673 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in Priority Group 8 not already enrolled as of 
January 17, 2003 in light of VA's limited resources).

VA considers the financial information of the veteran's 
spouse when evaluating financial information regarding the 
veteran.  See 38 C.F.R. § 17.36(b)(7).  The veteran completed 
all requested financial information when he submitted his 
application for VA Medical Benefits.

The Board notes that the veteran applied for benefits in 
September 2003.  In his application, the veteran indicated 
that he did not have any compensable service-connected 
disabilities or other attributes that made him eligible for a 
higher prior category.  Therefore, the VAMC placed the 
veteran in Priority Group 8.  The veteran does not contend 
that his assignment to Priority Group 8 was incorrect based 
on the criteria used.  Instead, he argues that it is wrongful 
for VA to deny him access to VA medical care.

Although the Board acknowledges and appreciates the veteran's 
contentions, the Board is bound by VA regulations and 
instructions from the Secretary.  See 38 U.S.C.A. § 7104(c).  
Under current VA regulations, Priority Group 8 veterans will 
not be enrolled in the VA healthcare system.  In addition, as 
noted, under current VA regulations, a spouse's financial 
information is considered when evaluating the financial 
information of the veteran.  The Board further notes that, as 
VA's decision to suspend enrollment for Priority Group 8 was 
in the Federal Register, the veteran is considered to have 
had notice of this decision.  Therefore, the Board finds that 
the veteran was properly assigned to Priority Group 8.  As 
the veteran is assigned to Priority Group 8 and applied for 
enrollment after January 17, 2003, he is ineligible for 
healthcare benefits and his claim for eligibility for 
enrollment in the VA healthcare system is denied.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


